UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-4718


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

EDUARDO RIVERA, a/k/a Mauricio Rodriguez, a/k/a          Hector
Almodovar Valentin, a/k/a Daniel Eduardo Rivera,

                      Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:11-cr-00012-WDQ-1)


Submitted:   April 19, 2012                 Decided:   April 24, 2012


Before NIEMEYER, SHEDD, and FLOYD, Circuit Judges.


Affirmed in part, dismissed in part by unpublished per curiam
opinion.


James Wyda, Federal Public Defender, Joanna Silver, Staff
Attorney, Baltimore, Maryland, for Appellant. Gregory Robert
Bockin, Assistant United States Attorney, Baltimore, Maryland,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Eduardo       Rivera    pled       guilty      to   one     count       of   false

statement in applying for and using a passport, in violation of

18 U.S.C. § 1542 (2006), and one count of aggravated identity

theft, in violation of 18 U.S.C. § 1028A(a)(1), (c)(2), (c)(11)

(2006),     and    was    sentenced           to   two     years      and    one     day    of

imprisonment.          Rivera noted a timely appeal.                    His counsel has

filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967),   conceding        that    there       are    no    meritorious         issues     for

appeal,   but     questioning       the       voluntariness        of   Rivera’s         guilty

plea.       Rivera,      informed        of    his    right     to      file    a    pro    se

supplemental brief, has not done so.                       The Government has moved

to   dismiss      the    appeal     in    part       pursuant      to    the    waiver      of

appellate review contained in the plea agreement.                            We grant the

motion for partial dismissal, affirm Rivera’s conviction, and

dismiss his appeal of issues within the scope of the appellate

waiver.

            We review de novo the validity of a defendant’s waiver

of appellate rights.          United States v. Blick, 408 F.3d 162, 168

(4th Cir. 2005).          “A defendant may waive his right to appeal if

that waiver is the result of a knowing and intelligent decision

to forgo the right to appeal.”                 United States v. Amaya-Portillo,

423 F.3d 427, 430 (4th Cir. 2005) (internal quotation marks

omitted).         To    determine    whether         the    waiver      is     knowing     and

                                               2
intelligent,     we    look    to     “the   totality     of   the   circumstances,

including the experience and conduct of the accused, as well as

the accused’s educational background and familiarity with the

terms of the plea agreement.”                    United States v. General, 278

F.3d    389,    400    (4th     Cir.     2002)       (internal    quotation    marks

omitted).      We will enforce a valid waiver as to issues that are

within the scope of the waiver.                  Blick, 408 F.3d at 168.

            Here,     the     plea    agreement       waived   Rivera’s    right   to

appeal his conviction.               Further, both parties agreed to waive

the right to appeal a sentence of twenty-four months and one

day, which they agreed was an appropriate sentence under Rule

11(c)(1)(C).          See      18     U.S.C.       § 3742(c)     (2006)    (imposing

limitations on appeals of sentences under Rule 11(e)(1)(C), now

11(c)(1)(C)).       Our review of the record convinces us that, under

the totality of the circumstances, Rivera’s waiver was knowing

and intelligent.        Rivera was represented by counsel and assisted

by an interpreter at the Rule 11 hearing; the district court

substantially complied with the requirements of Rule 11; and the

court   thoroughly      reviewed       the   waiver     provisions    with    Rivera,

then thirty-four and with some college education.                         Therefore,

Rivera is bound by his appellate waiver.

            Our review of the record convinces us that Rivera’s

guilty plea is knowing, voluntary, and supported by a sufficient

factual basis.        See United States v. DeFusco, 949 F.2d 114, 116,

                                             3
119-20 (4th Cir. 1991).               In accordance with Anders, we have

thoroughly      examined    the       entire   record    for     any    potentially

meritorious issues outside the scope of Rivera’s appeal waiver

and have found none.           Therefore we affirm Rivera’s conviction

pursuant to his knowing and intelligent guilty plea and dismiss

the appeal as to any other issues.

           This    court    requires      that    counsel   inform      Rivera,    in

writing,   of    the   right     to    petition   the   Supreme    Court    of    the

United States for further review.                 If Rivera requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                  Counsel’s motion must

state that a copy thereof was served on Rivera.                         We dispense

with oral argument because the facts and legal contentions are

adequately      presented   in    the     materials     before    the    court    and

argument would not aid the decisional process.



                                                               AFFIRMED IN PART;
                                                               DISMISSED IN PART




                                          4